Citation Nr: 0608801	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for a skin disorder, 
claimed as pseudofolliculitis barbae. 

4.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus. 

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a right ankle fracture. 

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder other than PTSD, claimed as anxiety reaction.  
7.  Entitlement to an initial rating for diabetes mellitus in 
excess of 20 percent.     


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1970, to include a period of active service in 
Vietnam from January 1970 to April 1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter RO).  The case 
was remanded by the Board for additional development in April 
2004, and the development and adjudication with respect to 
the issues adjudicated below has been accomplished.  The 
issue of diabetic retinopathy, which was on appeal to the 
Board at the time of the April 2004 remand, was granted by 
the RO following development requested by the Board.  

The issue of entitlement to service connection for a skin 
disability will be addressed in the REMAND below, as the 
adjudication with respect to this issue requested in the 
April 2004 remand was not accomplished by the RO.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that the 
Board is required to insure compliance with the instructions 
of it remands).  


FINDINGS OF FACT

1.  There is no competent evidence linking a current 
disability due to hemorrhoids to in-service symptomatology or 
pathology.  

2.  The record does not reflect a diagnosis of PTSD.  

3.  There is no competent evidence linking a current 
disability associated with hypertension to service or 
service-connected diabetes.

4.  Service connection for a fracture of the right ankle and 
anxiety reaction was denied by a November 1972 rating 
decision to which the veteran was notified in that month; the 
veteran did not initiate and perfect an appeal with respect 
to the denial of service connection for a right ankle 
disability or anxiety reaction, and this is the most recent 
final rating decision denying service connection for these 
disabilities on any basis.  

5.  The evidence received in an attempt to reopen the 
veteran's claim for service connection for a right ankle 
disability and anxiety reaction does not raise a reasonable 
possibility of substantiating the claim for service 
connection for either disability.     

6.  Diabetes does not preclude the veteran from strenuous 
occupational and recreational activities.


CONCLUSIONS OF LAW

1.  The veteran does not have a current disability due to 
hemorrhoids that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005). 

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005). 

3.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100-5013A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005). 

4.  Hypertension is not proximately due to or the result of 
service-connected diabetes.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).

5.  Those portions of the November 1972 rating decision 
denying service connection for a fracture of the right ankle 
and anxiety reaction are final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R.§§ 3.104, 19.118, 19.153 (1972).  

6.  Evidence received with the request to reopen the claims 
for entitlement to service connection for a fracture of the 
right ankle and anxiety reaction is not new and material; 
therefore, these claims may not be reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

7.  The criteria for a rating in excess of 20 percent for 
diabetes are not met.  38 U.S.C.A. § 5107(b), 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.119, Diagnostic 
Code (DC) 7913 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
duties to notify and assist have been satisfied in this 
matter, as discussed below. 

In letters dated in August 2002, January and November 2003 
and April 2004, the RO informed the veteran of the provisions 
pertaining to VA's notice and assistance duties.  More 
specifically, these letters notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to the issues adjudicated below but that 
he had to provide enough information so that VA could request 
the relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to the claims 
adjudicated herein.  Further, VA notified the veteran of his 
opportunity to submit additional evidence to support his 
claims, as he was told in the April 2004 letter to provide 
any additional evidence or information he had pertaining to 
his claims.  Thus, he may be considered to have been advised 
of his duty to submit all pertinent evidence in his 
possession or notify VA of any missing evidence.  

In addition, the RO issued detailed April 2003 and November 
2003 statements of the case (SOCs) and November 2003, January 
2004 and July 2005 supplemental statements of the case 
(SSOCs), in which the veteran was advised of all the 
pertinent laws and regulations.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claims, and that 
the SOCs and SSOCs issued by the RO clarified what evidence 
would be required to establish entitlement to the benefits 
sought.  The veteran responded to the RO's communications 
with additional argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the pertinent language from the duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005) was  included 
in the November 2003 SOC and the November 2003 SSOC.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
to the extent that the letters informing him of the VA's 
notice and assistance duties may not have technically 
informed the veteran of each element of these duties, the 
veteran was nonetheless properly notified of the provisions 
pertaining to VA's notice and assistance duties.  All the 
above notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the statutory and regulatory 
provisions, and interpretive authority, with respect to VA's 
notice and assistance duties, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO with respect to the issues adjudicated below.   See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to the claims adjudicated herein has been obtained 
and associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the VA 
examination to assess the severity of the veteran's diabetes 
requested by the Board in the April 2004 remand was 
accomplished in October 2004.  Thus, for these reasons, any 
failure in the timing or language of notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims 
adjudicated below, under all applicable law.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding the issues adjudicated herein for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In light of the Board's denial of the appellant's claims that 
are being adjudicated, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006).  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including hypertension, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and his claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2001) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, in part to 
address PTSD claims based upon personal assault upon the 
veteran not involving any combat type of situation.  The 
regulation, as amended, now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault in a non-combat setting, 
not in issue in this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  
Applying the criteria above first to the evidence pertaining 
to the claim for service connection for hemorrhoids, the 
Board notes that review of the record reveals no competent 
evidence linking a current disability due to hemorrhoids, 
demonstrated as recently as a visit to a VA medical facility 
in February 2004, to in-service symptomatology or pathology.  
While service medical records reveal an isolated reference to 
hemorrhoids in February 1970, hemorrhoids were not 
demonstrated on the November 1970 separation examination or 
referenced on a medical history compiled at that time.  
Hemorrhoids were also not shown at an October 1972 VA 
examination, the first VA examination the veteran was 
afforded after separation.  As such, and in light of the lack 
of any competent evidence linking a current disability 
associated with hemorrhoids to service, it would not be 
reasonable to conclude that hemorrhoids shown so long (over 
thirty years) after service are etiologically related 
thereto.  
The Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
he has hemorrhoids as a result of in-service symptomatology 
or pathology.  However, he is not deemed competent to present 
evidence as to diagnosis, medical etiology, or causation.  
See Routen, Espiritu, supra.  As such, the Board finds that 
the probative value of this positive evidence is outweighed 
by the negative evidence of record as summarized above, and 
that the claim for service connection for hemorrhoids must 
therefore be denied.  Gilbert, 1 Vet. App. at 49.

Turning to the issue of entitlement to service connection for 
PTSD, while the record reflects that the veteran's active 
duty with the United States Air Force included service in 
Vietnam, his Military Occupational Special was in the field 
of administration, and the DD Form 214 does not reflect 
awards or decorations indicative of combat.  Review of the 
claims file also does not reveal a diagnosis of PTSD.  Thus, 
given the circumstances of the veteran's service, and the 
fact that there must be a current disability associated with 
a claimed condition to warrant service connection for the 
claimed condition, the Board must deny the veteran's claim 
for service connection for PTSD.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In short, the Board finds the lack of a current 
diagnosis of PTSD to be a fact that is more probative than 
the veteran's uncorroborated assertions that he has PTSD.  
See Routen, Espiritu, supra.  As such, the probative value of 
the positive evidence is outweighed by the negative evidence 
of record, and the claim for service connection for PTSD must 
therefore be denied.  Gilbert, 1 Vet. App. at 49. 
As for the claim for service connection for hypertension, the 
service medical records do not reflect any evidence of 
treatment for hypertension, and blood pressure was recorded 
at 102/60 at his November 1970 separation examination.  The 
medical history compiled at that time also did not refer to 
hypertension.  After service, the veteran's blood pressure 
was recorded at 118/72 at the aforementioned October 1972 VA 
examination.  
Thereafter, the clinical record reveals diagnoses of 
hypertension, for which the veteran was prescribed 
medication, on VA clinical records dated from 2002.  However, 
the VA examination requested by the Board in the April 2004 
remand that was conducted in October 2004 resulted in the 
conclusion by the examiner that while the veteran's 
hypertension was uncontrolled, "his hypertension is not 
related to his diabetes."  The physician specifically noted 
that the claims file was reviewed prior to the examination.  
Review of the record does not otherwise reveal any competent 
evidence linking a current disability due to hypertension to 
in-service symptomatology or pathology or to diabetes.  As 
such, the claim for service connection for hypertension must 
be denied.  See Routen, Espiritu, supra; Gilbert, 1 Vet. App. 
at 49.

New and Material Evidence Claims

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).

With the above criteria in mind, the facts and procedural 
history will be summarized.  Service connection for residuals 
of a fracture of the right ankle and anxiety reaction was 
denied by a November 1972 rating decision to which the 
veteran was notified in that month.  The veteran did not 
initiate and perfect an appeal with respect to this denial of 
service connection for a right ankle disability or anxiety 
reaction on any basis.  As such, that part of the November 
1972 rating decision which denied service connection for a 
fracture of the right ankle and anxiety reaction is final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R.§§ 3.104, 19.118, 19.153 
(1972).  This is the most recent final rating decision 
denying service connection for these disabilities on any 
basis. 
 
As for the evidence before the adjudicators at the time of 
the November 1972 rating decision, the service medical 
records reflected an old healed fracture in the right ankle, 
sustained prior to service when the veteran was 15 years old.  
X-rays of the right ankle were taken during service, but 
there is no evidence that the underlying disability 
associated with a right ankle fracture worsened during 
service.  A January 1970 service medical record refers to 
treatment for dizzy spells, with an initial impression of 
viral illness and rule out anxiety.  Two days later, the 
veteran' s dizzy spells were less frequent, and the 
impression was anxiety.  The service medical records do not 
otherwise reveal any treatment for anxiety, and the 
separation examination does not reflect the presence of a 
psychiatric disorder.  The veteran also denied having any 
psychiatric problems on a report of medical history compiled 
at the time of separation from service. 

Also of record at the time of the November 1972 rating 
decision were the reports from the aforementioned October 
1972 VA examination.  Neither an anxiety disorder nor any 
other psychiatric disorders were demonstrated at that time.  
The examination of the right ankle at that time was 
essentially negative. 

Examining the evidence submitted in an attempt to reopen the 
veteran's claims for service connection for residuals of a 
right ankle fracture and an anxiety disorder, the additional 
evidence includes VA and clinical records dated through April 
2005.  However, none of the additional evidence contains any 
clinical evidence or opinion linking a current psychiatric 
disability or right ankle disability to service.  The 
veteran's contentions asserting that he has a right ankle 
disability that was aggravated by service and that he has an 
anxiety disorder as a result of service are cumulative to 
previous assertions.  In view of the foregoing, the Board 
finds that none of the additional evidence received in an 
attempt to reopen the claims for service connection for a 
right ankle fracture or an anxiety disorder raises a 
reasonable possibility of substantiating the claim.  
Therefore, this evidence is not new and material.  
38 C.F.R. § 3.156 (2005).  Having found that the evidence is 
not new and material, the Board concludes that the claims may 
not be reopened, and no further adjudication of these claims 
is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).

Increased Rating for Diabetes 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 40 percent rating for diabetes mellitus requires, in 
addition to the need for insulin and a restricted diet, 
disability necessitating the regulation of daily activities.  
"Regulation of Activities" is defined as "avoidance of 
strenuous occupational and recreational activities."  
38 C.F.R. § 4.119, DC 7913.

Applying the criteria above to the facts of this case, review 
of the pertinet clinical evidence of record, in particular 
the reports from the previously referenced October 2004 VA 
examination, does not reveal that the veteran's diabetes 
necessitates the avoidance of strenuous occupational and 
recreational activities.  In this regard, the reports from 
the October 2004 VA examination included the following 
observations by the examiner: 

[The veteran] still remains very active 
and is working as a barber and works 
about seven to eight hours a day.  He 
walks about two miles a day without any 
difficulty.  He denied any history of 
exertional chest pain or shortness of 
breath.  He denied [a] history of leg 
claudication.  He lives alone and is able 
to clean his own house and has no problem 
withe activities of daily living.  

The physician also remarked following the examination that 
the veteran "has no physical limitations from his 
diabetes."  

Given the above evidence, it is clear that the competent 
medical evidence of record does not even suggest that the 
veteran's diabetes prohibits him from strenuous occupational 
and recreational activities so as to warrant increased 
compensation under 38 C.F.R. § 4.119, DC 7913.  Also 
considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected diabetes is demonstrated or alleged, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.
 
The veteran asserts a much more debilitating condition due to 
his diabetes than was demonstrated by the medical evidence 
cited above, and the Board fully respects the veteran's 
sincere assertions in this case.  However, it finds the 
probative weight of this positive evidence to be overcome by 
the more objective negative evidence cited above.  See 
Routen, Espiritu, supra; Francisco v. Brown, 7 Vet. App. at 
55 (1994).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim for an 
increased initial rating for diabetes must be denied.  
Gilbert, 1 Vet. App. at 49.   
 
The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
20 percent rating since the grant of service connection for 
diabetes effective from July 2001.  The Board on review 
concurs with that rating.  The logic set forth above, in 
determining that a 40 percent rating for diabetes is not 
warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for an earlier time.  
Thus, a 40 percent rating for diabetes is not warranted for 
any portion of the time period in question.




ORDER

Entitlement to service connection for hemorrhoids is denied. 

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, is 
denied. 

Entitlement to an initial rating for diabetes mellitus in 
excess of 20 percent is denied.     

New and material evidence having not been received, the claim 
for service connection for residuals of a right ankle 
fracture is not reopened, and is accordingly denied.  

New and material evidence having not been received, the claim 
for service connection for a psychiatric disorder other than 
PTSD claimed as anxiety reaction is not reopened, and is 
accordingly denied.   


REMAND

The issue of entitlement to service connection for residuals 
of a skin disability must be remanded for the following 
development: 

1.  The veteran should be afforded a VA 
dermatologic examination to determine if 
there is an etiologic relationship 
between any current skin disability and 
service.  The claims file should be made 
available for review, with attention 
directed therein to the service medical 
records which reflect treatment for a 
skin disorder.   

2.  Following the completion of the 
development requested above and any other 
development deemed necessary, and to the 
extent the claim is not granted by the 
RO, the veteran should provided with a 
SSOC readjudicating the claim for service 
connection for a skin disability.  The 
SSOC must contain notice of all relevant 
actions taken on this claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
adjudication should be based on a review 
of all the evidence of record as a 
pending claim for service connection for 
a skin disability, with no requirement 
that the veteran submit new and material 
evidence to "reopen" this claim.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


